

EXHIBIT 10.9
FOURTH AMENDMENT TO LEASE
This Fourth Amendment to Lease (“Amendment”) is entered into, and dated for
reference purposes, as of October 4, 2019 (the “Execution Date”) by and between
METROPOLITAN LIFE INSURANCE COMPANY, a New York corporation (“Landlord”), and
GENOMIC HEALTH, INC., a Delaware corporation (“Tenant”), with reference to the
following facts (“Recitals”):
A. Landlord and Tenant are the parties to that certain lease which is comprised
of the following (collectively, the “Existing Lease”): that certain Lease, dated
September 23, 2005, entered into by and between Tenant, as tenant and Landlord,
as landlord (“Original Lease”); as amended by that certain First Amendment to
Lease, dated September 5, 2006, and that certain Second Amendment to Lease,
dated November 30, 2010 (the “Second Amendment”) and that certain Third
Amendment to Lease, dated as of November 11, 2015 (the “Third Amendment”), for
certain “Premises” described therein containing approximately 47,900 rentable
square feet of the Building (located at 301 and 351 Penobscot Drive, Redwood
City, California), all as more particularly described in the Existing Lease.
B. Landlord and Tenant desire to provide for (i) the extension of the Term of
the Existing Lease; and (ii) other amendments of the Existing Lease as more
particularly set forth below.
NOW, THEREFORE, in consideration of the foregoing, and of the mutual covenants
set forth herein and of other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto agree as follows:
SECTION 1.SCOPE OF AMENDMENT; DEFINED TERMS. Except as expressly provided in
this Amendment, the Existing Lease shall remain in full force and effect. Should
any inconsistency arise between this Amendment and the Existing Lease as to the
specific matters which are the subject of this Amendment, the terms and
conditions of this Amendment shall control. All capitalized terms used in this
Amendment and not defined herein shall have the meanings set forth in the
Existing Lease unless the context clearly requires otherwise; provided, however,
that the term "Lease" as used herein and, from and after the Execution Date, in
the Existing Lease shall refer to the Existing Lease as modified by this
Amendment.
SECTION 2.EXTENSION OF TERM. Landlord and Tenant acknowledge and agree that,
notwithstanding any provision of the Existing Lease to the contrary, the current
Term pursuant to the Existing Lease will expire on March 31, 2023, and that the
Term of the Lease is hereby extended for the period of seventy-two (72) months
(the “Third Extended Term”) commencing on April 1, 2023 (the “Third Extension
Commencement Date”) and expiring March 31, 2029 (hereafter, the “Expiration
Date” in lieu of the date provided in the Existing Lease), unless sooner
terminated or extended pursuant to the terms of the Lease. Landlord and Tenant
acknowledge and agree that the Option to Extend set forth in Section 4 of Rider
2 to the Existing Lease, as amended by Section 2 of the Second Amendment and
Section 2 of the Third Amendment, shall apply to the Third Extended Term, except
that (i) the phrase "Third Extended Term" is inserted in place of reference to
the "Second Extended Term" in the Option to Extend, and amended, and (ii) the
Expiration Date shall mean the Expiration Date of the Third Extended Term.
SECTION 3.MONTHLY BASE RENT FOR THIRD EXTENDED TERM. Notwithstanding any
provision of the Existing Lease to the contrary, commencing on the Third
Extension Commencement Date and continuing through the Expiration Date of the
Third Extended Term, the amount of Monthly Base Rent payable by Tenant for the
Premises shall be as follows:
1



--------------------------------------------------------------------------------




Period from/toMonthly Base RentApril 1, 2023 to March 31, 2024$236,147.00April
1, 2024 to March 31, 2025$243,231.41April 1, 2025 to March 31,
2026$250,528.35April 1, 2026 to March 31, 2027$258,044.20April 1, 2027 to March
31, 2028$265,785.53April 1, 2028 to March 31, 2029$273,759.10



SECTION 4.TENANT’S SHARE. During the Third Extended Term, Tenant shall pay all
additional Rent payable under the Lease, including Tenant's Share of Operating
Expenses. Notwithstanding any provisions of the Existing Lease to the contrary,
Tenant's Building Share shall continue to be 100.00%, Tenant's Phase Share shall
continue to be 20.3293%, and Tenant's Project Share shall continue to be
8.9126%.
SECTION 5.“AS IS” CONDITION.
(a)Condition of Premises. Notwithstanding any provision of the Existing Lease to
the contrary, Tenant hereby leases for the Third Extended Term and accepts the
Premises in its "AS IS" condition existing on the Execution Date, without any
express or implied representations or warranties of any kind by Landlord, its
brokers, manager or agents, or the employees of any of them regarding the
Premises; and Landlord shall not have any obligation to construct or install any
tenant improvements or alterations or to pay for any such construction or
installation, except as expressly set forth in this Section 5.
(b)Tenant Work Generally. Landlord and Tenant acknowledge and agree that
notwithstanding any provisions of the Existing Lease to the contrary: (a) Tenant
may desire to do certain alterations, additions or improvements in connection
with this extension of the Term, and for purposes of this Amendment any such
work is referred to as "Tenant Work"; (b) all Tenant Work, if any, shall be done
subject to and in compliance with this Amendment, and except to the extent
modified by or inconsistent with the express provisions of this Amendment,
pursuant to the provisions of Article Nine of the Original Lease applicable to
such Tenant Alterations; (c) without limiting the generality of any provisions
of Article Nine, Tenant's selection of Tenant's space planner and/or architect
(“Tenant’s Architect”) and Tenant's selection of a general contractor shall be
subject to Landlord's prior written approval, which approval shall not be
unreasonably withheld, conditioned or delayed; (d) all plans and specifications
prepared by Tenant's space planner or architect shall be subject to review by
Landlord's architect and to Landlord's prior written approval, which shall not
be unreasonably withheld, conditioned or delayed beyond ten (10) business days
with respect to any initial submissions, change orders, and any revisions
thereto; (e) Tenant shall retain one or more engineers reasonably satisfactory
to Landlord and licensed by the State of California to prepare structural,
mechanical, and electrical working drawings and specifications for all Premises
improvements, not included in, or requiring any changes to the HVAC, fire and/or
life safety, mechanical and electrical work; (f) if the Tenant Work does not
exceed the amount of the Allowance (as defined below), Tenant shall not be
required to obtain a completion and lien indemnity bond for the Tenant Work; (g)
such work, including all design, plan review, obtaining all approvals and
permits, and construction shall be at Tenant's sole cost and expense (subject to
reimbursement to the extent of the Allowance), including delivery to Landlord of
plans and specifications of such Tenant Work (including an as-built mylar and
digitized (to the extent available) set of as-built plans and specifications
upon completion) to the extent such work is more than recarpeting and/or
repainting, and (h) Tenant shall pay Landlord a fee (“Construction Monitoring
Fee”) for monitoring such design, construction and work by Tenant equal to two
percent (2%) of the Allowance, which fee shall be paid by Landlord applying two
percent (2%) of the Allowance in payment thereof.
(c)Design & Construction Responsibility for any Tenant Work. Tenant shall be
responsible for the suitability for the Tenant's needs and business of the
design and function of all Tenant Work and for its construction in compliance
with (i) all laws, rules, orders, ordinances, directions, regulations and
requirements of all governmental authorities, agencies, offices, departments,
bureaus and boards having jurisdiction thereof, (ii) all
2



--------------------------------------------------------------------------------



rules, orders, directions, regulations and requirements of the pacific Fire
Rating Bureau, or of any similar insurance body or bodies, and (iii) all
reasonable rules and regulations of Landlord which have been provided to Tenant
in writing (collectively, referred to herein as “Laws”). Without limiting the
generality of the foregoing, Landlord and Tenant acknowledge and agree that (a)
such Laws include all building codes and regulations, Title 24, and the
Americans with Disabilities Act of 1990 (42 U.S.C. Sec. 12101 et. seq.) and
regulations and guidelines promulgated thereunder, as all of the same may be
amended and supplemented from time to time (collectively referred to herein as
the “ADA”); and (b) in the event that any work by Tenant triggers any upgrades
or modifications of existing improvements in the Premises required to comply
with Law, Tenant shall also be responsible for such upgrades and modifications,
at Tenant's sole cost and expense (subject to reimbursement by Landlord to the
extent of the Allowance). Tenant, through Tenant's Architect, shall prepare all
architectural plans and specifications, and engineering plans and
specifications, for the real property improvements to be constructed by Tenant
in the Premises in sufficient detail to be submitted to Landlord for approval,
to the extent required pursuant to Article Nine of the Existing Lease and this
Amendment, and to be submitted by Tenant for governmental approvals and building
permits and to serve as the detailed construction drawings and specifications
for the contractor, and shall include, among other things, all partitions,
doors, heating, ventilating and air conditioning installation and distribution,
ceiling systems, light fixtures, plumbing installations, electrical
installations and outlets, telephone installations and outlets, any other
installations required by Tenant, fire and life-safety systems, wall finishes
and floor coverings, whether to be newly installed or requiring changes from the
as-is condition of the Premises as of the date of execution of the Existing
Lease. Tenant shall be responsible for the oversight, supervision and
construction of all Tenant Work in compliance with this Existing Lease,
including compliance with all Laws.
(d)Allowance: Amount; Reimbursable Costs & Payment. Allowance means an amount up
to a maximum of One Million Fifty-Three Thousand Eight Hundred and 00/100
Dollars ($1,053,800.00) to reimburse Tenant for the actual costs of design,
engineering, plan review, obtaining all approvals and permits, and construction
of Tenant Work in the Premises (including the Construction Monitoring Fee), and
shall be payable as provided below. In no event shall the Allowance be used to
reimburse Tenant for Tenant's FF&E (as such term is defined herein). For
purposes of this Amendment, "Tenant's FF&E” shall mean Tenant's furniture,
furnishings, telephone systems, computer systems, equipment, any other personal
property or fixtures, and installation thereof, including without limitation,
"Tenant's Personal Property" described on Exhibit "G" to the Original Lease. The
Allowance shall be paid to Tenant within thirty (30) days after the later of
final completion of the Tenant Work and Landlord's receipt of (i) a certificate
of completion prepared by Tenant's Architect, (ii) final as-built plans and
specifications pursuant to this Amendment, (iii) full, final, unconditional lien
releases, and (iv) reasonable substantiation of costs incurred by Tenant with
respect to the Tenant Work. Tenant must prior to the date that is thirty-six
(36) months from the Execution Date of this Amendment submit written application
with the items required above for disbursement or reimbursement for any
reimbursable costs out of the Allowance, and to the extent of any funds for
which application has not been made prior to that date or if and to the extent
that the reimbursable costs of the Tenant Work are less than the amount of the
Allowance, then any balance remaining thereafter shall be retained by Landlord
as its sole property and Landlord shall have no obligation or liability to
Tenant with respect to such excess.
SECTION 6.TIME OF ESSENCE. Without limiting the generality of any other
provision of the Existing Lease, time is of the essence to each and every term
and condition of this Amendment.
SECTION 7.BROKERS. Notwithstanding any other provision of the Existing Lease to
the contrary, Tenant represents that in connection with this Amendment it is
represented by Kidder Mathews (“Tenant’s Broker”) and Landlord represents that
in connection with this Amendment it is represented by Newmark Cornish & Carey
(“Landlord’s Broker”). Except for Tenant's Broker and Landlord's Broker
identified below, Tenant has not dealt with any real estate broker, sales
person, or finder in connection with this Amendment, and no such person
initiated or participated in the negotiation of this Amendment. Except for
Tenant's Broker and Landlord's Broker identified below, Landlord has not dealt
with any real estate broker, sales person, or finder in connection with this
Amendment, and no such person initiated or participated in the negotiation of
this Amendment. Each party hereby indemnifies and agrees to protect, defend and
hold the other party harmless from and against all claims, losses, damages,
liability, costs and expenses (including, without limitation, attorneys' fees
and expenses) by virtue of any broker, agent or other person claiming a
commission or other form of compensation by virtue of alleged representation of,
or dealings or discussions with, the indemnifying party with respect to the
subject matter of this
3



--------------------------------------------------------------------------------



Amendment, except for Landlord's Broker and Tenant's Broker. Tenant is not
obligated to pay or fund any amount to Landlord's Broker, and Landlord hereby
agrees to pay such commission, if any, to which Landlord's Broker is entitled in
connection with the subject matter of this Amendment pursuant to Landlord's
separate written agreement with Landlord's Broker (which may be shared with
Tenant's Broker to the extent that Tenant's Broker and Landlord's Broker have an
agreement between themselves to share in such commission). The provisions of
this Section shall survive the expiration or earlier termination of the Lease.
SECTION 8.ATTORNEYS’ FEES. Each party to this Amendment shall bear its own
attorneys' fees and costs incurred in connection with the discussions preceding,
negotiations for and documentation of this Amendment. Section 11.03 of the Lease
is hereby deleted in its entirety and of no further force and effect.
SECTION 9.EFFECT OF HEADINGS; RECITALS: EXHIBITS. The titles or headings of the
various parts or sections hereof are intended solely for convenience and are not
intended and shall not be deemed to or in any way be used to modify, explain or
place any construction upon any of the provisions of this Amendment. Any and all
Recitals set forth at the beginning of this Amendment are true and correct and
constitute a part of this Amendment as if they had been set forth as covenants
herein. Exhibits, schedules, plats and riders hereto which are referred to
herein are a part of this Amendment.
SECTION 10.ENTIRE AGREEMENT; AMENDMENT. This Amendment taken together with the
Existing Lease, together with all exhibits, schedules, riders and addenda to
each, constitutes the full and complete agreement and understanding between the
parties hereto and shall supersede all prior communications, representations,
understandings or agreements, if any, whether oral or written, concerning the
subject matter contained in this Amendment and the Existing Lease, as so
amended, and no provision of the Lease as so amended may be modified, amended,
waived or discharged, in whole or in part, except by a written instrument
executed by all of the parties hereto.
SECTION 11.OFAC. Landlord advises Tenant hereby that the purpose of this Section
is to provide to the Landlord information and assurances to enable Landlord to
comply with the law relating to OFAC.
Tenant hereby represents, warrants and covenants to Landlord, either that (i)
Tenant is regulated by the SEC, FINRA or the Federal Reserve (a “Regulated
Entity”) or (ii) neither Tenant nor any person or entity that directly or
indirectly (a) controls Tenant or (b) has an ownership interest in Tenant of
twenty-five percent (25%) or more, appears on the list of Specially Designated
Nationals and Blocked Persons (“OFAC List”) published by the Office of Foreign
Assets Control (“OFAC”) of the U.S. Department of the Treasury.
If, in connection with the Lease, there is one or more Guarantors of Tenant's
obligations under the Lease, then Tenant further represents, warrants and
covenants either that (i) any such Guarantor is a Regulated Entity or (ii)
neither Guarantor nor any person or entity that directly or indirectly (a)
controls such Guarantor or (b) has an ownership interest in such Guarantor of
twenty-five percent (25%) or more, appears on the OFAC List.
Tenant covenants that during the term of the Lease to provide to Landlord
information reasonably requested by Landlord including without limitation,
organizational structural charts and organizational documents which Landlord may
deem to be necessary (“Tenant OFAC Information”) in order for Landlord to
confirm Tenant's continuing compliance with the provisions of this Section.
Tenant represents and warrants that the Tenant OFAC Information it has provided
or to be provided to Landlord or Landlord's Broker in connection with the
execution of this Amendment is true and complete.
SECTION 12.RATIFICATION. Tenant represents to Landlord that: (a) the Existing
Lease is in full force and effect and has not been modified except as provided
by this Amendment; (b) as of the Execution Date, to Tenant's current, actual
knowledge, there are no uncured defaults or unfulfilled obligations on the part
of Landlord or Tenant; and (c) Tenant is currently in possession of the entire
Premises as of the Execution Date, and neither the Premises, nor any part
thereof, is occupied by any subtenant or other party other than Tenant.
4



--------------------------------------------------------------------------------



SECTION 13.AUTHORITY. Each party represents and warrants to the other that it
has full authority and power to enter into and perform its obligations under
this Amendment, that the person executing this Amendment is fully empowered to
do so, and that no consent or authorization is necessary from any third party.
Landlord may request that Tenant provide Landlord evidence of Tenant's
authority.
SECTION 14.DISCLOSURE REGARDING CERTIFIED ACCESS SPECIALIST. Pursuant to
California Civil Code Section 1938, Landlord hereby notifies Tenant that as of
the date of this Amendment, the Premises have not undergone inspection by a
"Certified Access Specialist" (“CASp”) to determine whether the Premises meet
all applicable construction-related accessibility standards under California
Civil Code Section 55.53. Landlord hereby discloses pursuant to California Civil
Code Section 1938 as follows: "A Certified Access Specialist (CASp) can inspect
the subject premises and determine whether the subject premises comply with all
of the applicable construction-related accessibility standards under state law.
Although state law does not require a CASp inspection of the subject premises,
the commercial property owner or lessor may not prohibit the lessee or tenant
from obtaining a CASp inspection of the subject premises for the occupancy or
potential occupancy of the lessee or tenant, if requested by the lessee or
tenant. The parties shall mutually agree on the arrangements for the time and
manner of the CASp inspection, the payment of the fee for the CASp inspection,
and the cost of making any repairs necessary to correct violations of
construction-related accessibility standards within the premises." Landlord and
Tenant hereby acknowledge and agree that in the event that Tenant elects to
perform a CASp inspection of the Premises hereunder (the “Inspection”), such
Inspection shall be (a) performed at Tenant's sole cost and expense, (b) limited
to the Premises and (c) performed by a CASp who has been approved or designated
by Landlord prior to the Inspection. Any Inspection must be performed in a
manner which minimizes the disruption of business activities in the Building,
and at a time reasonably approved by Landlord. Landlord reserves the right to be
present during the Inspection. Tenant agrees to: (i) promptly provide to
Landlord a copy of the report or certification prepared by the CASp inspector
upon request (the “Report”), and (ii) keep the information contained in the
Report confidential, except to the extent required by Law, or to the extent
disclosure is needed in order to complete any necessary modifications or
improvements required to comply with all applicable accessibility standards
under state or federal Law, as well as any other repairs, upgrades,
improvements, modifications or alterations required by the Report or that may be
otherwise required to comply with applicable Laws or accessibility requirements
(the “Access Improvements”). If Tenant performs and Inspection, Tenant shall be
solely responsible for the cost of Access Improvements to the Premises or the
Building necessary to correct any such violations of construction-related
accessibility standards identified by such Inspection as required by Law, which
Access Improvements may, at Landlord's option, be performed in whole or in part
by Landlord at Tenant's expense, payable as Additional Rent within ten (10) days
following Landlord's demand.
SECTION 15.NO CANNABIS. Tenant shall not bring upon the Premises or any portion
of the [Project] or use the Premises or permit the Premises or any portion
thereof to be used for the growing, manufacturing, administration, distribution
(including without limitation, any retail sales), possession, use or consumption
of any cannabis, marijuana or cannabinoid product or compound, regardless of the
legality or illegality of the same.
SECTION 16.COUNTERPARTS. This Amendment may be executed in duplicates or
counterparts, or both, and such duplicates or counterparts together shall
constitute but one original of the Amendment, and the signature of any party to
any counterpart shall be deemed a signature to, and may be appended to, any
other counterpart. Each duplicate and counterpart shall be equally admissible in
evidence, and each original shall fully bind each party who has executed it.
IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first set forth above.
TENANT:  GENOMIC HEALTH, INC.,
a Delaware corporation
By: /s/ Kimberly Popovits 
Print Name: Kimberly Popovits 
5



--------------------------------------------------------------------------------



Title: CEO 
(Chairman of Board, President or Vice President)
By: /s/ Frederic Pla 
Print Name: Frederic Pla 
Title: COO 
(Secretary, Assistant Secretary, CFO or Assistant Treasurer)
LANDLORD:  METROPOLITAN LIFE INSURANCE COMPANY,
a New York corporation
By: MetLife Investment Management, LLC,
a Delaware limited liability company,
its investment manager
By: /s/ Leland Low 
Print Name: Leland Low 
Title: Director 


6

